eNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to the applicant’s arguments 
The applicant states that no reference discloses or suggests a delayed locked loop with the LIDAR sensor and instead Kumar teaches a phased locked loop. In electronics, a delay-locked loop (DLL) is a pseudo-digital circuit similar to a phase-locked loop (PLL), with the main difference being the absence of an internal voltage-controlled oscillator, replaced by a delay line. 
"All words in a claim must be considered in judging the patentability of that claim against the prior art." In re Wilson, 424 F.2d 1382, 1385, 165 USPQ 494, 496 (CCPA 1970).

Examiners must consider all claim limitations when determining patentability of an invention over the prior art. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 403-04 (Fed. Cir. 1983). The subject matter of a properly construed claim is defined by the terms that limit the scope of the claim when given their broadest reasonable interpretation. See MPEP § 2111et seq. It is this subject matter that must be examined. The determination of whether particular language is a limitation in a claim depends on the specific facts of the case. See, e.g., Griffin v. Bertina, 285 F.3d 1029, 1034, 62 USPQ2d 1431 (Fed. Cir. 2002).

As a general matter, the grammar and ordinary meaning of terms as understood by one having ordinary skill in the art used in a claim will dictate whether, and to what extent, the language limits the claim scope. Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009).

The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):

• preamble (MPEP § 2111.02);
• clauses such as "adapted to," adapted for," "wherein," and "whereby" (MPEP § 2111.04, subsection I);
• contingent limitations (MPEP § 2111.04, subsection II);
• printed matter (MPEP § 2111.05); and
• functional language associated with a claim term (MPEP § 2181).
If an independent claim is nonobvious under 35 U.S.C. 103, then any claim depending therefrom is nonobvious. In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988). However, this conclusion of the Fine court may not apply if a claim is not properly dependent. See MPEP § 608.01(n) for a discussion of dependent claims.
The office states that these two structures are equivalents and there are no unexpected benefits using one over the other and this is a simple substitution of known elements for their established purposes and that these structures are “equivalents”.  
The office also takes official notice that using a DLL with a LIDAR device is well known in the art.  And the two elements are interchangeable.  See Marco Z., Paolo M., Salvatore L., Carlo S., Andrea L.L. Time-to-Digital Converter for Frequency Synthesis Based on a Digital Bang-Bang DLL. IEEE Trans. Circuits Syst. I. 2010;57:548–555. doi: 10.1109/TCSI.2009.2023945.  See section IV.  
It is an obvious substitution as the structures perform the same function and there are no unexpected benefits of using one over the other.
  If the examiner finds that a prior art element

(A) performs the function specified in the claim,
(B) is not excluded by any explicit definition provided in the specification for an equivalent, and
(C) is an equivalent of the means- (or step-) plus-function limitation,
the examiner should provide an explanation and rationale in the Office action as to why the prior art element is an equivalent. See In re Bond, 910 F.2d 831, 833, 15 USPQ2d 1566, 1568 (Fed. Cir. 1990) ("The disclosed and prior art structures are not identical, but the claim may nonetheless be anticipated. … However, the Board made no finding that the delay means of claim 1 and that embodied in the Curtis device are structurally equivalent. Accordingly, its decision as to the anticipation of claim 1 is deficient and must be vacated.")

Factors that will support a conclusion that the prior art element is an equivalent are:

(A) the prior art element performs the identical function specified in the claim in substantially the same way, and produces substantially the same results as the corresponding element disclosed in the specification. Kemco Sales, Inc. v. Control Papers Co., 208 F.3d 1352, 54 USPQ2d 1308 (Fed. Cir. 2000) (An internal adhesive sealing the inner surfaces of an envelope pocket was not held to be equivalent to an adhesive on a flap which attached to the outside of the pocket. Both the claimed invention and the accused device performed the same function of closing the envelope. But the accused device performed it in a substantially different way (by an internal adhesive on the inside of the pocket) with a substantially different result (the adhesive attached the inner surfaces of both sides of the pocket)); Odetics Inc. v. Storage Tech. Corp., 185 F.3d 1259, 1267, 51 USPQ2d 1225, 1229-30 (Fed. Cir. 1999); Lockheed Aircraft Corp. v. United States, 193 USPQ 449, 461 (Ct. Cl. 1977). The concepts of equivalents as set forth in Graver Tank & Mfg. Co. v. Linde Air Products, 339 U.S. 605, 85 USPQ 328 (1950) are relevant to any "equivalents" determination. Polumbo v. Don-Joy Co., 762 F.2d 969, 975 n.4, 226 USPQ 5, 8-9 n.4 (Fed. Cir. 1985).
(B) a person of ordinary skill in the art would have recognized the interchangeability of the element shown in the prior art for the corresponding element disclosed in the specification. Caterpillar Inc. v. Deere & Co., 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000); Al-Site Corp. v. VSI Int’ l, Inc., 174 F.3d 1308, 1316, 50 USPQ2d 1161, 1165 (Fed. Cir. 1999); Chiuminatta Concrete Concepts, Inc. v. Cardinal Indus. Inc., 145 F.3d 1303, 1309, 46 USPQ2d 1752, 1757 (Fed. Cir. 1998); Lockheed Aircraft Corp. v. United States, 193 USPQ 449, 461 (Ct. Cl. 1977); Data Line Corp. v. Micro Technologies, Inc., 813 F.2d 1196, 1 USPQ2d 2052 (Fed. Cir. 1987).
(C) there are insubstantial differences between the prior art element and the corresponding element disclosed in the specification. IMS Technology, Inc. v. Haas Automation, Inc., 206 F.3d 1422, 1436, 54 USPQ2d 1129, 1138 (Fed. Cir. 2000); Warner-Jenkinson Co. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865, 1875 (1997); Valmont Industries, Inc. v. Reinke Mfg. Co., 983 F.2d 1039, 25 USPQ2d 1451 (Fed. Cir. 1993). See also Caterpillar Inc. v. Deere & Co., 224 F.3d 1374, 56 USPQ2d 1305 (Fed. Cir. 2000) (A structure lacking several components of the overall structure corresponding to the claimed function and also differing in the number and size of the parts may be insubstantially different from the disclosed structure. The limitation in a means- (or step-) plus-function claim is the overall structure corresponding to the claimed function. The individual components of an overall structure that corresponds to the claimed function are not claim limitations. Also, potential advantages of a structure that do not relate to the claimed function should not be considered in an equivalents determination under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph).
A showing of at least one of the above-noted factors by the examiner should be sufficient to support a conclusion that the prior art element is an equivalent. The examiner should then conclude that the claimed limitation is met by the prior art element. In addition to the conclusion that the prior art element is an equivalent, examiners should also demonstrate, where appropriate, why it would have been obvious to one of ordinary skill in the art at the time of the invention to substitute applicant’s described structure, material, or acts for that described in the prior art reference. See In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). The burden then shifts to applicant to show that the element shown in the prior art is not an equivalent of the structure, material or acts disclosed in the application. In reMulder, 716 F.2d 1542, 219 USPQ 189 (Fed. Cir. 1983). No further analysis of equivalents is required of the examiner until applicant disagrees with the examiner’s conclusion, and provides reasons why the prior art element should not be considered an equivalent. See also In re Walter, 618 F.2d 758, 768, 205 USPQ 397, 407-08 (CCPA 1980) (treating 35 U.S.C. 112, sixth paragraph, in the context of a determination of statutory subject matter and noting "[i]f the functionally-defined disclosed means and their equivalents are so broad that they encompass any and every means for performing the recited functions . . . the burden must be placed on the applicant to demonstrate that the claims are truly drawn to specific apparatus distinct from other apparatus capable of performing the identical functions"); In reSwinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 229 (CCPA 1971) (treating as improper a rejection under 35 U.S.C. 112, second paragraph, of functional language, but noting that "where the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristics relied on"); In reFitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980) (indicating that the burden of proof can be shifted to the applicant to show that the subject matter of the prior art does not possess the characteristic relied on whether the rejection is based on inherency under 35 U.S.C. 102 or obviousness under 35 U.S.C. 103).

See MPEP § 2184 when determining whether the applicant has successfully met the burden of proving that the prior art element is not equivalent to the structure, material or acts described in the applicant’s specificatio
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: US8558993B2 to Newbury et al. and in view of Chinese Patent Application Pub. No.: CN 105027471 B to Kumar (US 9088369) that was filed in 2013. 

    PNG
    media_image1.png
    681
    781
    media_image1.png
    Greyscale
 Newbury discloses “….1. A time-of-flight (ToF) transmitter circuit  (see abstract; two erbium fibre frequency combs are each phase-locked to two c.w. reference lasers at 1,535 and 1,550 nm. The output of the frequency combs can be viewed in the time domain as a train of pulses or in the frequency domain as a regularly-spaced frequency comb. One fiber frequency comb acts as a signal frequency comb and one acts as a Local Oscillator (LO) frequency comb. The signal comb outputs a signal pulse train and the LO comb outputs an LO pulse train in time. For each laser an intercavity piezo-electric transducer and external acousto-optic modulator (AOM) provide modulation for one lock, and pump current modulation is sufficient for the second. A c.w. interferometer is used to monitor the relative target position only to provide truth data and is not part of the comb based measurement system. The signal pulse trains are combined with the LO on a polarizing beamsplitter (PBS), optically filtered with a 3-nm bandpass (BP) at 1,562 nm, directed to a balanced detector (BD), and finally digitized at 14 bits synchronously with the LO. The total detected signal power per reflection is approximately 0.4 mW, or 4 fJ per pulse. ISO, isolator; AMP, erbium fibre amplifier; POL, polarization control; 90:10 and 50:50 are splitter ratios. Optional (1.14-km) fibre spools are included in two configurations, matched pairs and bidirectional;)
Newbury discloses phase locks at element 34 is silent but Kumar teaches “…with delay locked loop (DLL),  (see col. 2, line 45)

    PNG
    media_image2.png
    785
    820
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    602
    707
    media_image3.png
    Greyscale
 Newbury discloses “….the ToF transmitter circuit comprising:
 a laser driver circuit having a core driver circuit, the laser driver circuit  (see claims 1-2 where the LIDAR device has a local oscillator and a first pulse train and a second reference pulse train)
coupled to a receiver circuit and configured to trigger a laser diode to generate an optical output signal in response to a reference signal; and(see claims 1-2 where the LIDAR device has a local oscillator and a first pulse train and a second reference pulse train via a linear optical sampling of the overlap of the two pulses and FIG. 5 where a deviation between the two lasers is shown) 
    PNG
    media_image4.png
    894
    789
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    964
    780
    media_image5.png
    Greyscale

Newbury is silent but Kumar teaches “… a DLL circuit configured to receive an electrical feedback signal representing the optical output signal from a node in the laser driver circuit, wherein the DLL circuit is configured to lock a phase of the reference signal to a phase of 10 the feedback signal”. (see col. 4, lines 16-35 where the phase detector comparator signal can generate a voltage signal of the optical signal over the self phase locked loop component; see claims 1-11)”.
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Newbury and the teachings of Kumar before the time of the effective filing date since Kumar teaches that a first signal and a second signal can be optical signals and can be captured. A circuit can have  self phase locking loop components to compare a phase difference between the two signals. A stable oscillating signal can be determined using the phase difference for a stable optical component signal.  See abstract.
Claim 2 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: US8558993B2 to Newbury et al. and in view of Chinese Patent Application Pub. No.: CN 105027471 B to Kumar (US 9088369) that was filed in 2013 and in view of United States Patent No. 8224413 B2 to Say. 
Newbury is silent but Kumar teaches “…2. The ToF transmitter circuit of claim 1, wherein the DLL circuit includes: a phase detector circuit; (see claim 5) 
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Newbury and the teachings of Kumar before the time of the effective filing date since Kumar teaches that a first signal and a second signal can be optical signals and can be captured. A circuit can have  self phase locking loop components to compare a phase difference between the two signals. A stable oscillating signal can be determined using the phase difference for a stable optical component signal.  See abstract.

Newbury is silent but Say teaches “…and a charge pump circuit”.   (see the open loop modulation system 200 includes a phase detector (PD) 210, a charge pump (CHGPMP) 212, a loop filter (L.F.) 214, a voltage controlled oscillator (VCO) 216, and a divide by M circuit (÷M) 218 to form the phase-locked loop 220).
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Newbury and the teachings of Say before the time of the effective filing date since Say teaches that a charge pump can be used for an open loop modulation system. The charge pump can increase transmission characteristics.   This can provide a stable transmission signal.  See Say at col. 41, lines 1-45.

Claims 3-6 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: US8558993B2 to Newbury et al. and in view of Chinese Patent Application Pub. No.: CN 105027471 B to Kumar (US 9088369) that was filed in 2013. 


    PNG
    media_image6.png
    837
    936
    media_image6.png
    Greyscale
Newbury discloses “…3. The ToF transmitter circuit of claim 1, wherein the reference signal includes a laser pulse control signal”. (see FIG. 5 and the control signal that is an interferometric signal that is a reference to the main laser pulse signal)
Newbury discloses “…4. The ToF transmitter circuit of claim 1, wherein the reference signal includes a timing generator signal.  (see col. 7, lines 1-49); 
Newbury discloses “…5. The ToF transmitter circuit of claim 1, wherein the reference signal is a pulsed signal.   ”. (see FIG. 5 and the control signal that is an interferometric signal that is a reference to the main laser pulse signal)”
Newbury discloses “…6. The ToF transmitter circuit of claim 1, wherein the reference signal includes a laser pulse control signal, the circuit further comprising: a receiver circuit configured to receive the laser pulse control signal.  (see col. 5, lines 1-45)
Claim 7 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: US8558993B2 to Newbury et al. and in view of Chinese Patent Application Pub. No.: CN 105027471 B to Kumar (US 9088369) that was filed in 2013 and in view of United States Patent No.: US7746450B2 to Willner.
Newbury is silent but Willner teaches “…7. The ToF transmitter circuit of claim 6, wherein the receiver circuit is a low voltage differential signaling receiver or a CMOS receiver”. (see FIG. 1 where the array comprises a CMOS FPA, since one typically desires to rapidly scan each pixel value into both time delay correlator 215 and pulse width comparator 217 as well as into the video ADC 219.)
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Newbury and the teachings of WILNER before the time of the effective filing date since WILNER teaches that a receiver can include a CMOS receiving element to scan the pixels over time using a pulse width and using a delay for a more accurate optical receiving array.  See FIG. 1-2.

Claim 8 is rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: US8558993B2 to Newbury et al. and in view of Chinese Patent Application Pub. No.: CN 105027471 B to Kumar (US 9088369) that was filed in 2013 and in view of Wens, Mike, et al., An Integrated IDA, 2.2ns Rise-Time Laser-Diode Driver for LIDAR Applications, ESAT-MICAS, KU (https://picture.iczhiku.com/resource/ieee/syiKDDRFWdShpBMx.pdf), 978-1-4244-4353-6 (2009) IEEE, (hereinafter “Wens”);
Newbury is silent but Wens teaches “…8. The ToF transmitter circuit of claim 1, wherein the laser driver circuit 5 includes a pre-driver circuit and the core driver circuit.  (see page 1, col 2, where the lidar device has a driver and pre-driver for ultrashort rise times)
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Newbury and the teachings of Wens before the time of the effective filing date since Wens teaches that a pre-driver circuit can be used. This can provide an ultrashort rise rime of the LIDAR device.  This can provide a higher resolution and accuracy.  See page 1-2.

Claims 9-13 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: US8558993B2 to Newbury et al. and in view of Chinese Patent Application Pub. No.: CN 105027471 B to Kumar (US 9088369) that was filed in 2013 and in view of U.S. Patent No.: 9368936 b1 to Lenius et al. 
Newbury is silent but Lenius teaches “…9, The ToF transmitter circuit of claim 8, wherein the core driver circuit includes a single N-type or P-type field-effect transistor (FET), (see col. 19, lines 1-25)and wherein the node in the laser driver circuit includes a drain terminal or a gate terminal of the 10.) FET”.  (see col. 18, lines 1-25 and element 520d);
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Newbury and the teachings of LENIUS before the time of the effective filing date since LENIUS teaches that a LIDAR can include a capacitor that is charged and releases energy for a higher current level. This can provide a higher voltage level of the emitter. See claims 1-22 and FIG. 6b.

Newbury is silent but Lenius teaches “…10. The ToF transmitter circuit of claim 8, wherein the core driver circuit includes a first N-type or P-type field-effect transistor (FET), wherein the core driver further includes a replica circuit having a second N-type or P-type FET, (see col. 19, lines 1-25) and 15 wherein the node in the laser driver circuit includes a drain terminal or a gate terminal of the FET in the replica circuit. (see col. 18, lines 1-25 and element 520d)(see col. 13, lines 1-50 where the device can include multiple of the same circuits for multiple laser beams for greater sampling coverage; see col. 23, line 14 to col. 24, line 20)
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Newbury and the teachings of LENIUS before the time of the effective filing date since LENIUS teaches that a LIDAR can include a capacitor that is charged and releases energy for a higher current level. This can provide a higher voltage level of the emitter. See claims 1-22 and FIG. 6b.

Newbury is silent but Lenius teaches “…11. The ToF transmitter circuit of claim 8, wherein the core driver circuit includes a differential pair of N-type or P-type field-effect transistors (FETS), (see col. 19, lines 1-25)and 20 wherein the node in the laser driver circuit includes a drain terminal or a gate terminal of the FET”. (see col. 18, lines 1-25 and element 520d and 520g)
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Newbury and the teachings of LENIUS before the time of the effective filing date since LENIUS teaches that a LIDAR can include a capacitor that is charged and releases energy for a higher current level. This can provide a higher voltage level of the emitter. See claims 1-22 and FIG. 6b.

Newbury is silent but Lenius teaches “…12. The ToF transmitter circuit of claim 11, wherein the core driver further includes a current source coupled to the source terminals of the differential pair of 25 FETs.  (see col. 19, line 1 to col. 20, line 40)
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Newbury and the teachings of LENIUS before the time of the effective filing date since LENIUS teaches that a LIDAR can include a capacitor that is charged and releases energy for a higher current level. This can provide a higher voltage level of the emitter. See claims 1-22 and FIG. 6b.

Newbury is silent but Lenius teaches “…13, The ToF transmitter circuit of claim 1, further comprising at least one replica circuit positioned either inside or outside of the DLL circuit.   (see col. 18, lines 1-25 and element 520d)(see col. 13, lines 1-50 where the device can include multiple of the same circuits for multiple laser beams for greater sampling coverage; see col. 23, line 14 to col. 24, line 20);
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Newbury and the teachings of LENIUS before the time of the effective filing date since LENIUS teaches that a LIDAR can include a capacitor that is charged and releases energy for a higher current level. This can provide a higher voltage level of the emitter. See claims 1-22 and FIG. 6b.

Claims 14-17 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: US8558993B2 to Newbury et al. and in view of Chinese Patent Application Pub. No.: CN 105027471 B to Kumar (US 9088369) that was filed in 2013. 
Newbury discloses “….14. A method of operating a time-of-flight (ToF) transmitter, the method comprising: (see abstract) 
Newbury is silent but Kumar teaches “…triggering a laser diode to generate an optical output signal (see col. 4, lines 16-35 where the phase detector comparator signal can generate a voltage signal of the optical signal over the self phase locked loop component; see claims 1-11)”. 
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Newbury and the teachings of Kumar before the time of the effective filing date since Kumar teaches that a first signal and a second signal can be optical signals and can be captured. A circuit can have  self phase locking loop components to compare a phase difference between the two signals. A stable oscillating signal can be determined using the phase difference for a stable optical component signal.  See abstract.

Newbury discloses “…in response to a reference signal; and (see FIG. 5 and the control signal that is an interferometric signal that is a reference to the main laser pulse signal)”
Newbury is silent but Kumar teaches “… using a delay locked loop, (see col. 2, line 45) 
locking a phase of an electrical feedback signal that represents the optical output signal (see col. 4, lines 16-35 where the phase detector comparator signal can generate a voltage signal of the optical signal over the self phase locked loop component; see claims 1-11)”.
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Newbury and the teachings of Kumar before the time of the effective filing date since Kumar teaches that a first signal and a second signal can be optical signals and can be captured. A circuit can have  self phase locking loop components to compare a phase difference between the two signals. A stable oscillating signal can be determined using the phase difference for a stable optical component signal.  See abstract.

Newbury discloses “…ifrom a node in a laser driver circuit to a phase of the reference signal.  (see FIG. 5 and the control signal that is an interferometric signal that is a reference to the main laser pulse signal)”

    PNG
    media_image6.png
    837
    936
    media_image6.png
    Greyscale

Newbury discloses “15. The method of claim 14, wherein locking the phase of the feedback signal 10 representing the optical output signal to the phase of the reference signal includes: aligning both a rising edge and a falling edge of the feedback signal with a rising edge and a falling edge of the reference signal, respectively. (see FIG. 5 and the control signal that is an interferometric signal that is a reference to the main laser pulse signal)”

Newbury discloses “16, The method of claim 14, wherein the reference signal includes the laser 15 pulse control signal. (see FIG. 5 and the control signal that is an interferometric signal that is a reference to the main laser pulse signal)”

Newbury discloses “…17. A time-of-flight (ToF) transmitter circuit (see abstract)
Newbury is silent but Kumar teaches “… with delay locked loop (DLL), (see col. 4, lines 16-35 where the phase detector comparator signal can generate a voltage signal of the optical signal over the self phase locked loop component; see claims 1-11)”.
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Newbury and the teachings of Kumar before the time of the effective filing date since Kumar teaches that a first signal and a second signal can be optical signals and can be captured. A circuit can have  self phase locking loop components to compare a phase difference between the two signals. A stable oscillating signal can be determined using the phase difference for a stable optical component signal.  See abstract.

Newbury discloses “…the ToF transmitter circuit comprising: means for triggering a laser diode to generate an optical output signal in 20 response to a reference signal;” (see FIG. 5 and the control signal that is an interferometric signal that is a reference to the main laser pulse signal)”
Newbury is silent but Kumar teaches “…that represents the optical output signal from a node in the means for triggering. (see col. 4, lines 16-35 where the phase detector comparator signal can generate a voltage signal of the optical signal over the self phase locked loop component; see claims 1-11)”.
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Newbury and the teachings of Kumar before the time of the effective filing date since Kumar teaches that a first signal and a second signal can be optical signals and can be captured. A circuit can have  self phase locking loop components to compare a phase difference between the two signals. A stable oscillating signal can be determined using the phase difference for a stable optical component signal.  See abstract.

Newbury discloses “…and means for locking a phase of a reference signal to a phase of an electrical feedback signal” (see FIG. 5 and the control signal that is an interferometric signal that is a reference to the main laser pulse signal)”.
Claims 18-20 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of United States Patent No.: US8558993B2 to Newbury et al. and in view of Chinese Patent Application Pub. No.: CN 105027471 B to Kumar (US 9088369) that was filed in 2013. 


Newbury is silent but Lenius teaches “…18. The ToF transmitter circuit of claim 17, wherein the means for triggering a laser diode to generate an optical output signal in response to the laser pulse control signal includes a core driver having one or more N-type or P-type field-effect transistor (FETs), and wherein the electrical feedback signal is provided by a drain terminal or a gate terminal of one of the FETs” (see col. 18, lines 1-25 and element 520d) (see col. 19, lines 1-25).
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Newbury and the teachings of LENIUS before the time of the effective filing date since LENIUS teaches that a LIDAR can include a capacitor that is charged and releases energy for a higher current level. This can provide a higher voltage level of the emitter. See claims 1-22 and FIG. 6b.

Newbury is silent but Lenius teaches “…19, The ToF transmitter circuit of claim 17, wherein the reference signal includes a laser pulse control signal or a timing generator signal. (see col. 19, line 14-40)
It would have been obvious for one of ordinary skill in the art to combine the disclosure of Newbury and the teachings of LENIUS before the time of the effective filing date since LENIUS teaches that a LIDAR can include a capacitor that is charged and releases energy for a higher current level. This can provide a higher voltage level of the emitter. See claims 1-22 and FIG. 6b.

Newbury is silent but Lenius teaches “…20. The ToF transmitter circuit of claim 17, further comprising at least one replica circuit positioned either inside or outside the means for receiving the feedback signal.  (see col. 18, lines 1-25 and element 520d)(see col. 13, lines 1-50 where the device can include multiple of the same circuits for multiple laser beams for greater sampling coverage; see col. 23, line 14 to col. 24, line 20);

It would have been obvious for one of ordinary skill in the art to combine the disclosure of Newbury and the teachings of LENIUS before the time of the effective filing date since LENIUS teaches that a LIDAR can include a capacitor that is charged and releases energy for a higher current level. This can provide a higher voltage level of the emitter. See claims 1-22 and FIG. 6b.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668